Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change of Examiner
The examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1648, examiner Nianxiang (Nick) Zou.
	
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 3, 2021. Claims 1, 3-5, 8 and 19-33 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Angeline R. Babel on Feb. 25, 2021.
The application has been amended as follows: 
sexually transmitted papovavirus infection in proliferating basal epithelial cells of an individual not infected with the papovavirus, comprising the step of: 
(a) selecting an individual not having the papovavirus infection; 
(b) administering to [[an]] the individual a vulvovaginal or rectal formulation comprising an early prophase cell cycle inhibitor selected from the group consisting of etoposide, aphidicolin, and purvalanol prior to or at or around the time of sexual activity in an amount effective to inhibit the establishment of the papovavirus infection, 
  wherein during administration the formulation is exposed to tissues or cells of a susceptible stratified epithelium of the individual prior to direct or indirect contact with cells infected by a papovavirus. 
Claim 3. (Currently Amended) The method of claim [[2]] 1, wherein the virus is human papillomavirus (HPV).
Claim 4. (Currently Amended) The method of claim 3, wherein the virus is high risk HPV.
Claim 5. (Currently Amended) The method of claim 4, wherein the virus is HPV16.
Claim 8. (Currently Amended) The method of claim 1, wherein the tissue or cells are selected from the group consisting of vulvovaginal tissues and cells and rectal tissue and cells.
Claim 23. (Currently Amended) A method of inhibiting establishment of an initial high risk HPV infection in proliferating basal epithelial cells of an individual not infected with high risk HPV, comprising the step of: 

(b) administering [[of]] to the individual a vulvovaginal or rectal formulation comprising QB\66853482.1an early prophase cell cycle inhibitor selected from the group consisting of etoposide, aphidicolin, and purvalanol immediately prior to or at or around the time of sexual activity in an amount effective to inhibit the establishment of an initial high risk HPV virus infection, 
wherein during administration the formulation is exposed to tissues or cells of a susceptible stratified epithelium.
Claim 25.  (Currently Amended) The method of claim 23, further comprising selecting an individual at risk for high risk HPV infection by direct or indirect contact of susceptible tissues or cells of the individual to the high risk HPV through sexual activity.
Claim 26. (Currently Amended) The method of claim 1, wherein during the sexual activity the individual’s tissues or cells directly or indirectly contact cells infected by thepapovavirus.
Claim 28. (Currently Amended) The method of claim 23, wherein during the sexual activity the individual’s tissues or cells directly or indirectly contact cells infected by the high risk HPV.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed on Feb. 3, 2021 are deemed persuasive in overcoming the existing rejections.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

                                                            Conclusion
Claims 1, 3-5, 8 and 19-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648